DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeff et al. (US Pat No 6,074,078) in view of Schmidt et al. (WO 2007/079799 A1).
Re claim 1, Georgeff et al. show a combined rear exterior lamp and cleaning system (Fig. 1, 10) for cleaning a rear window of a vehicle (14), the combined rear exterior lamp and cleaning system comprising:
- a lens (24) for the rear exterior lamp of the vehicle, the lens extending in a side-to-side direction of the vehicle (14) and having an inner surface (46) and an outer surface (52), the inner surface (46) adapted to face a light source (30) for the rear lamp,
- a cleaning arrangement (22) for providing a cleaning fluid to an exterior surface of the rear window,
- an inlet (74) connectable to a cleaning fluid hose (18) for providing cleaning fluid to the cleaning arrangement, the inlet arranged on the same side of the lens (24) as the inner surface (46),
wherein the cleaning arrangement (22) is integrated with the lens (24) and comprises a channel (inside 86) and an array of outlets (72) in fluid communication with the channel and extending at an angle from the channel to the outer surface of the lens (52), and are adapted to transport the cleaning fluid from the inlet (74), along the outer surface of the lens (52), to each of the array of outlets (72) to the rear window of the vehicle (14) through the outer surface (52) of the lens.
Georgeff et al. does not teach a channel that runs parallel to both the inner surface and the outer surface of the lens and extends in a side-to-side direction of the lens that corresponds to the side-to-side direction of the vehicle and wherein the channel runs between adjacent outlets of the array of outlets from a first side of the lens to a second side of the lens, and wherein the channel and the array of outlets are formed in a material of the lens.
However, Schmidt et al. show a combined lamp and cleaning system comprising a lens (Fig. 1, 1), the lens extending in a side-to-side direction and having an inner surface (at 45) and an outer surface (at 53), the inner surface adapted to face a light source (p. 12, lines 13-17; p. 3, paragraph 15, lines 1-2 of translation) for the lamp,
a cleaning arrangement (7/31) for providing a cleaning fluid,
an inlet (27) connectable to a cleaning fluid hose (p. 9, lines 13-15; p. 3, paragraph 5 of translation) for providing cleaning fluid to the cleaning arrangement (7/31), the inlet (27) arranged on the same side of the lens (1) as the inner surface (at 23),
wherein the cleaning arrangement (7/31) is integrated with the lens (1) and comprises a channel (11) that runs parallel to both the inner surface and the outer surface of the lens (1) and extends in a side-to-side direction of the lens and an array of outlets (9) in fluid communication with the channel (11) and extending at an angle from the channel to the outer surface of the lens, wherein the channel (11) runs between adjacent outlets (9) of the array of outlets from a first side of the lens to a second side of the lens (1), and wherein the channel (11) and the array of outlets (9) are formed in a material of the lens (p. 1, lines 17-20 and p. 5, lines 13-18; p. 2, line 6 and paragraph 13 of translation) and are adapted to transport the cleaning fluid from the inlet (27), along the outer surface of the lens (1) in the side-to-side direction of the lens (1), to each of the array of outlets (9) from the first side of the lens to the second side of the lens (1), and through the outer surface of the lens (1).
The substitution of one known element (lamp and cleaning system as shown in Schmidt) for another (lamp and cleaning system as shown in Georgeff) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the lamp and cleaning system shown in Schmidt et al. would have yielded predictable results, namely, a light and spray nozzle in Georgeff et al. to signal and clean the rear windshield.
Re claim 3, Georgeff et al. as modified by Schmidt et al. show the lens (Schmidt - Fig. 4, 1) comprises a through-opening (Schmidt - 33) from the inner surface to the outer surface, wherein the cleaning arrangement (Schmidt - 31) is releasably attached in the through-opening to seal the through-opening.
Re claim 4, Georgeff et al. as modified by Schmidt et al. show the array of outlets (Schmidt – Fig. 1, 9) is distributed from a first end portion to a second end portion of the channel (Schmidt – 11).
Re claim 5, Georgeff et al. as modified by Schmidt et al. show the outlets of the array of outlets (Schmidt – Fig. 5, 9) are evenly spread along the channel (Schmidt – 11).
Re claim 7, Georgeff et al. as modified by Schmidt et al. disclose a longitudinal axis of the outlets from the channel intercepts with the rear window of the vehicle (Georgeff – abstract).
Re claim 8, Georgeff et al. as modified by Schmidt et al. show the length of the channel (Schmidt – Fig. 1, 11) is at least half the side-to-side distance of the outer surface of the lens (Schmidt – 1).
Re claim 9, Georgeff et al. as modified by Schmidt et al. show the channel (Schmidt – Fig. 1, 11) comprises at least two segments in fluid communication with each other, each segment having respective outlets (Schmidt – 9), wherein an axis along one of the channel segments intercepts an axis along another one of the channel segments.
Re claim 10, Georgeff et al. as modified by Schmidt et al. show the rear exterior lamp comprises a housing (Schmidt – Fig. 1, 23) for accommodating a light source holder for the light source, wherein the lens (Schmidt – 1) is adapted to seal (Schmidt – Fig. 2) an opening in the housing.
Re claim 11, Georgeff et al. as modified by Schmidt et al. disclose a hose and a cleaning fluid container (Schmidt - p. 9, lines 13-15; p. 3, paragraph 5 of translation), wherein the hose is connectable to the inlet (Schmidt – 27) for providing a cleaning fluid to the inlet from the cleaning fluid container arranged for holding a reservoir of cleaning fluid.
Re claim 12, Georgeff et al. as modified by Schmidt et al. show the rear exterior lamp is arranged above the rear window (Georgeff – Fig. 1)
Re claim 13, Georgeff et al. as modified by Schmidt et al. show the rear exterior lamp is a center high mount stop lamp (Georgeff – abstract).
Re claim 16, Georgeff et al. show a vehicle (Fig. 1, 14), comprising:
a rear window (rear window demonstrated in figure 1); and
a combined rear exterior lamp and cleaning system (Fig. 1, 10) for cleaning a rear window of a vehicle (14), the combined rear exterior lamp and cleaning system comprising:
- a lens (24) for the rear exterior lamp of the vehicle, the lens extending in a side-to-side direction of the vehicle (14) and having an inner surface (46) and an outer surface (52), the inner surface (46) adapted to face a light source (30) for the rear lamp,
- a cleaning arrangement (22) for providing a cleaning fluid to an exterior surface of the rear window,
- an inlet (74) connectable to a cleaning fluid hose (18) for providing cleaning fluid to the cleaning arrangement, the inlet arranged on the same side of the lens (24) as the inner surface (46),
wherein the cleaning arrangement (22) is integrated with the lens (24) and comprises a channel (inside 86) and an array of outlets (72) in fluid communication with the channel and extending at an angle from the channel to the outer surface of the lens (52), and are adapted to transport the cleaning fluid from the inlet (74), along the outer surface of the lens (52), to each of the array of outlets (72) to the rear window of the vehicle (14) through the outer surface (52) of the lens.
Georgeff et al. does not teach a channel that runs parallel to both the inner surface and the outer surface of the lens and extends in a side-to-side direction of the lens that corresponds to the side-to-side direction of the vehicle and wherein the channel runs between adjacent outlets of the array of outlets from a first side of the lens to a second side of the lens, and wherein the channel and the array of outlets are formed in a material of the lens.
However, Schmidt et al. show a combined lamp and cleaning system comprising a lens (Fig. 1, 1), the lens extending in a side-to-side direction and having an inner surface (at 45) and an outer surface (at 53), the inner surface adapted to face a light source (p. 12, lines 13-17; p. 3, paragraph 15, lines 1-2 of translation) for the lamp,
a cleaning arrangement (7/31) for providing a cleaning fluid,
an inlet (27) connectable to a cleaning fluid hose (p. 9, lines 13-15; p. 3, paragraph 5 of translation) for providing cleaning fluid to the cleaning arrangement (7/31), the inlet (27) arranged on the same side of the lens (1) as the inner surface (at 23),
wherein the cleaning arrangement (7/31) is integrated with the lens (1) and comprises a channel (11) that runs parallel to both the inner surface and the outer surface of the lens (1) and extends in a side-to-side direction of the lens and an array of outlets (9) in fluid communication with the channel (11) and extending at an angle from the channel to the outer surface of the lens, wherein the channel (11) runs between adjacent outlets (9) of the array of outlets from a first side of the lens to a second side of the lens (1), and wherein the channel (11) and the array of outlets (9) are formed in a material of the lens (p. 1, lines 17-20 and p. 5, lines 13-18; p. 2, line 6 and paragraph 13 of translation) and are adapted to transport the cleaning fluid from the inlet (27), along the outer surface of the lens (1) in the side-to-side direction of the lens (1), to each of the array of outlets (9) from the first side of the lens to the second side of the lens (1), and through the outer surface of the lens (1).
The substitution of one known element (lamp and cleaning system as shown in Schmidt) for another (lamp and cleaning system as shown in Georgeff) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the lamp and cleaning system shown in Schmidt et al. would have yielded predictable results, namely, a light and spray nozzle in Georgeff et al. to signal and clean the rear windshield.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeff et al. (US Pat No 6,074,078) in view of Schmidt et al. (WO 2007/079799 A1) and further in view of Hassinger (US Pat No 3,915, 385).
Re claim 6, Georgeff et al. as modified by Schmidt et al. disclose all aspects of the claimed invention but do not teach the spacing between outlets in a first subset of outlets is different from the spacing between outlets in a second subset of outlets.
However, Hassinger shows a cleaning system for an exterior aspect of a vehicle including a channel (Fig. 2, 36) and an array of outlets (38/40) where the spacing between the outlets in a first subset (38) of outlets is different from the spacing between outlets in a second subset (40) of outlets.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to provide the array of outlets of Georgeff et al. as modified by Schmidt et al. in separately spaced subsets as taught by Hassinger to provide orifices spaced about the surface to be sprayed that substantially cover the surface (Hassinger - col. 2, lines 39-44).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752